                         IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF SOUTH CAROLINA

Gus Junior Butler, #14458-104,      )
                                    ) C/A No. 4:19-0726-MBS
                    Petitioner,     )
                                    )
      vs.                           )
                                    )    OPINION AND ORDER
Warden, Williamsburg FCI,           )
                                    )
                    Respondent.     )
____________________________________)

       Petitioner Gus Junior Butler is an inmate housed at FCI-Williamsburg in Salters, South

Carolina. On April 3, 2019, Petitioner, proceeding pro se, filed a petition for writ of habeas corpus

under 28 U.S.C. § 2241. Petitioner contends that the Federal Bureau of Prisons has “delayed

implementation of the good time fix [of the] First Step Act.” ECF No. 8, 2.

       In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02, D.S.C., this matter was referred

to United States Magistrate Judge Thomas E. Rogers, III for pretrial handling. The Magistrate Judge

reviewed the complaint pursuant to 28 U.S.C. § 1915, the Antiterrorism and Effective Death Penalty

Act of 1996, and relevant precedents. The Magistrate Judge observed that 18 U.S.C. § 3624(b)(1),

which deals with the method of calculating good time credit, was amended on December 21, 2018,

as part of the First Step Act. However, the amendment is not effective until “the Attorney General

completes and releases the risk and needs assessment system[.]” Pub. L. 115-391, Title I, §

102(b)(1)(A), (2), Dec. 21, 2018, 132 Stat. 5210, 5213.

       The Magistrate Judge determined that Petitioner did not present an active case or controversy

because the new method of calculation of good time credits is not yet in effect. The Magistrate

Judge concluded that the court lacks jurisdiction over the § 2241 petition. Accordingly, the
Magistrate Judge recommended the within action be summarily dismissed without prejudice and

without requiring Respondent to file a return. Petitioner did not file objections to the Report and

Recommendation.

        The Magistrate Judge makes only a recommendation to this court. The recommendation has

no presumptive weight. The responsibility for making a final determination remains with this court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). This court may accept, reject, or modify, in whole

or in part, the findings or recommendations made by the Magistrate Judge. 28 U.S.C. § 636(b)(1).

This court may also receive further evidence or recommit the matter to the Magistrate Judge with

instructions. Id. In the absence of a timely filed objection, a district court need not conduct a de

novo review, but instead must “only satisfy itself that there is no clear error on the face of the record

in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005).

        The court has thoroughly reviewed the record. The court concurs in the Report and

Recommendation and incorporates it herein by reference. The § 2241 petition is summarily

dismissed without prejudice and without requiring Respondent to file a return.

        IT IS SO ORDERED.


                                                /s/ Margaret B. Seymour
                                                Senior United States District Judge

Charleston, South Carolina

May 10, 2019




                                                   2
